DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 08/21/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0097133 application as required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
 	Claim 2 is objected to because of the following informalities:  
 	In claim 2, line 1, delete “tonotifying” and replace with “to notifying” 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 11 recites the limitation "the plurality of temperature sensors" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
 	The dependent claim is rejected for the reasons as claim 11 from which it depends.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

 	Claims 1-5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub 2018/0312076) in view of Kava et al. US Pub 2018/0334160 (hereinafter Kava).
 	Regarding claims 1 and 8, Lee discloses an apparatus for controlling vehicle motors based on a battery temperature (abstract; based on the temperature information of the battery), the apparatus comprising:  
 	5a battery temperature sensor unit configured to measuring a temperature of a battery pack of an industrial vehicle (¶ 0026; the battery 10 can includes a temperature sensor configured to measure the temperature of the battery 10); 
 	a battery monitoring unit configured to monitoring a measured value of the battery temperature sensor unit (¶ 0026; the temperature sensor may provide the measured temperature to the battery cooling control device 100), and to transmitting temperature information when the temperature of the battery pack is out of a reference value (for example, when the temperature is 34 ̊ C., and the vehicle speed is 20 kph. According table 1, the operating stage of the cooling fan 30 should be stage 2 because the temperature of the battery pack is out of reference value/range 32) that is predetermined (see Table 1 below);  
	a fan control unit configured to controlling driving of a fan that cools the battery pack based on the temperature information (¶ 0011; generating control information of a cooling fan based on the temperature information of the battery).

    PNG
    media_image1.png
    416
    714
    media_image1.png
    Greyscale

 	Lee fails to teach 10a vehicle control unit configured to restricting driving of a motor that receives a power from the battery pack based on the temperature information.
 	However, Kava further discloses a vehicle includes a traction battery, a generator and a controller.  The generator is configured to charge the battery, the engine rotates the generator to charge the battery while the vehicle is stopped, and the controller is further programmed to, in response to the battery exceeding a temperature threshold…decrease the engine power to an idle value and decrease the motor torque to zero in claim 6 and abstract.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lee to incorporate with the teaching of Kava by further including the temperature threshold of the battery and the motor as safety features, because it would be advantageous to prevent damage or failure of the battery and the motor.  Therefore, the service life of the battery and the motor can be prolonged.
Regarding claim 2, Lee teaches the apparatus, further comprising an output unit configured to notifying a user of one or more of the temperature information and restriction of driving of the motor, based on the temperature information (¶ 0036; output an operating state and result of the battery cooling control device 100).
	Regarding claims 3 and 9, Lee teaches wherein the vehicle control unit limits a revolutions per 20minute (RPM) of at least one of a drive motor and a pump motor when the temperature of the battery pack is higher than a drive restriction temperature that is predetermined (¶ 0055; the cooling fan 30 can operate a motor on the basis of the control signal received from the communication device 130 to cool the battery 10), the fan control unit drives the fan of the battery pack when the temperature of the battery pack is higher than a caution temperature that is predetermined, and the drive restriction temperature is substantially equal to or higher than the caution 5867709-1WTPDOO-PT029temperature (see Table 1 above; when the temperature of the battery is above 32 degrees Celsius).
 	Regarding claims 4 and 10, Lee teaches wherein the vehicle control unit releases restriction of driving of at least one of the drive motor and the pump motor when the temperature of the 5battery pack is lower than a derestriction reference temperature that is predetermined (see table 1; when the temperature is below 32 degrees, the motor of the fan is in zero stage), the fan control unit stops driving of the fan of the battery pack when the temperature of the battery pack is lower than a safety reference temperature that is predetermined (table 1; 32 degrees), and the derestriction reference temperature is substantially equal to or higher than (interprets as “equal to”) the safety reference temperature (see table 1).
Regarding claim 5, Lee teaches wherein the caution temperature is substantially equal to or higher (interpret as equal to) than the safety reference temperature (“32 degrees” as shown in table 1), and the drive restriction temperature is substantially equal to or higher than the derestriction reference temperature (see table 1; 32 degrees).

Allowable Subject Matter
 	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        11/24/2021